In his motion for rehearing appellant questions the disposition of the point raised by his bill of exception number two. We have again examined the bill, and also the evidence of the witness Harston. He was working in the identification bureau, and it was his business to finger print and photograph prisoners. He was engaged in said work with appellant for about an hour during which time witness talked to appellant. Witness' evidence was that appellant "acted normal just like any other person does we have in there to make a record of. In other words, there was nothing unusual * * * He appeared to be a person of sound mind." We gather from the *Page 584 
statement of facts that witness may have been asked by the district attorney if in the opinion of the witness appellant knew right from wrong. We doubt if the witness' opportunities of observation of appellant had been such as to qualify him to answer that question, and the witness himself seemed to sense that such was the case because he went no further than to say in connection with the question that appellant acted normally, and that there was nothing unusual about him. If there was vice in the question the witness appears to have saved it by his answer.
Appellant directs a critcism at the disposition of the question raised by his bill of exception number seven. In the original opinion that bill was discussed on page three, and again on page four. We think the bill properly disposed of in the treatment of it on page four of the opinion, and it was intended to eliminate that part of the opinion regarding the bill as contained on page three but by oversight it was not stricken out. The original opinion is withdrawn and that part of it against which the criticism is directed in appellant's motion has been eliminated and the opinion as corrected substituted as the original opinion in the case.
Believing the case was properly decided, appellant's motion for rehearing is overruled.
Overruled.